                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: / (L-f     /Lo
 AMY CLAIRE DUFFY,

                              Petitioner,
                                                                No. 20-CV-336 (RA)
                         V.

                                                                      ORDER
 LYDELL JEWELRY DESIGN STUDIO,
 LLC, GLOBAL ACCESSORIES GROUP,
 LLC, AND JOHN M. HIGGINS,

                              Respondent.


 RONNIE ABRAMS, United States District Judge:

           This case has been assigned to me for all purposes. On January 15, 2020, Petitioner filed

 the operative petition seeking confirmation of an arbitration award.        Petitioner has not yet

 docketed an affidavit of service.

           Confirmation proceedings for arbitration awards must be "treated as akin to a motion for

 summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is

 hereby:

           ORDERED that Petitioner shall file and serve any additional materials with which he

 intends to support his petition for confirmation by February 5, 2020. Respondent's opposition, if

 any, is due on March 4, 2020. Petitioner's reply, if any, is due on March 11, 2020.

           IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on

 Respondent.

 SO ORDERED.

Dated:      January 21, 2020
            New York, New York

                                                  Ronni~Aii'ams
                                                  United States District Judge
